Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during the interview dated 11 August 2022 by Applicant’s Attorney Qinghong Xu. 

The application has been amended as follows: 
Claims: 
10. (Currently Amended) The method as claimed in claim 6, wherein 
 removing a selected group of ribs from the second group of ribs to form pins of the second module.


Reasons for Allowance
Claims 1-8 and 10-11 are allowed. Claim 9 has been canceled. 
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments starting on Page 5 of the response filed on 12 July 2022, particularly on the limitation “a second group of ribs” presented in Page 6 reviewed carefully and the amendments of the claims 1 and 2 dated 12 July 2022 along with the examiner’s amendment would overcome the claim objections and rejections based on 35 USC §112.  

Regarding claim 1, the prior art does not disclose or suggest in combination with all other claim limitations and the allowable feature being:
a method of manufacturing a stack structure comprising a first module and a second module in which the method comprising following process steps performed in order of: providing a lead frame; directly mounting the electronic components on the two metal plate portions, packaging the electronic components of the first module to form the first module, the first ends of the first group ribs are packaged therein, and the connection portion of the first group ribs are exposed; removing the metal frame from the lead frame, and bending the connection portions of the first group ribs so that the first module and the second module are stacked one upon the other, to form the stack structure.

Prior art of record Holland (US 20070164409) teaches mounting a first module and a second module (61 and 62, Fig. 11), providing a lead frame (52, 60), directly mounting the electronic components, bending the connection portions of the first group ribs (connecting formation 58 and bend points 70, Figs. 10 and 11). However, Holland fails to teach one of the modules as a power module or process step of removing the metal frame from the lead frame. 

Prior art of record Lim (US 20140273349) teaches a power module stacked packaging structure (power module 120 and control device chip 150, Fig. 3). However, Lim does not teach a lead frame comprises a metal frame or a first ends of the ribs are connected to a second module and the second ends of the ribs are connected to a metal frame. 

Prior art of record San Antonio (US 20110111562) teaches method of making and patterning a lead frame for a multichip module packaging so that the metal frame can be isolated from the chip pad in which, the partial etching step illustrates the removal of material from the metal frame (1300, Fig. 41) so as to give a lead frame around area (1310). However, San Antonio fails to teach a power module or forming a first group of ribs or a second group of ribs.

Therefore, claim 1 is allowed and claims 2-8 and 10-11 are allowed as they inherit all the limitations of claim 11. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571) 270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729